DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
In view of amendments, remarks, and Declaration under 37 C.F.R. 1.132, the rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable as obvious over Fujiki et al. (U.S. Patent Application Publication 2002/0028335 A1) in view of Frese (U.S. Patent Application Publication 2010/0210794 A1) has been withdrawn.
Claims 1-2 and 4-18 are pending.

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1-2 and 4-18 are allowable over the closest references: Fujiki et al. (U.S. Patent Application Publication 2002/0028335 A1), Frese et al. (U.S. Patent  as adhesion promoter",
Journal of Applied Polymer Science, Vol. 89, No. 13, (2002), pp. 3496-3499, and K. Khoudary et al. "Bisphenol-A Resole Resins in Preparation Aqueous Adhesives for Bonding Silicon Rubber-to-Metal", Asian Journal of Chemistry, Vol. 24, No. 8, (2012), pp. 3629-3632.
Fujiki discloses a silicone rubber adhesive composition comprising (A) 100 parts by weight of a heat curable organopolysiloxane composition, (B) 1 to 100 parts by weight of reinforcing silica fines, (C) 0.1 to 50 parts by weight of an adhesive agent, and (D) 0.05 to 20 parts by weight of a compound having at least one ester group in a molecule, wherein the heat curable organopolysiloxane composition (A) is an addition curing type organopolysiloxane composition, wherein the heat curable organopolysiloxane composition (A) is an organic peroxide curing type organopolysiloxane composition, and wherein the adhesive agent (C) is an organic compound or organosilicon compound containing in a molecule at least one group selected from the class consisting of Si--H, alkenyl, acrylic, methacrylic, epoxy, alkoxysilyl, carboxy anhydride, silylamino, silylamide and isocyanate groups, or a mixture thereof (claims 1-4).
Frese discloses that addition crosslinkable silicone compositions with excellent adhesion to polymer and other substrates contain an Si--H functional cycloorganosiloxane and an adhesion promoter having at least two aryl moieties linked by an intermediary linking group and containing at least one aliphatically unsaturated group (abstract). 

(A) at least one diorganopolysiloxane of the formula (I) 

    PNG
    media_image1.png
    55
    728
    media_image1.png
    Greyscale

in which 
R1 is a hydroxyl radical or a monovalent, optionally halogen-substituted C1-20 hydrocarbon radical having 1 to 20 carbon atoms which is free from aliphatically unsaturated groups and optionally contains O, N, S or P atoms, 
R2 is a monovalent, aliphatically unsaturated, optionally halogen-substituted C2-10 hydrocarbon radical which optionally contains O, N, S or P atoms, 
b is from 0.0001 to 2, with the proviso that 1.5<(a+b)≤3.0, and that per molecule there are on average at least two aliphatically unsaturated radicals R2 present, and that the viscosity of the diorganopolysiloxanes (A) as determined at 250C is 1 to 40,000,000 mPas, 
(B) at least one organohydropolysiloxane of the formula (II) 

    PNG
    media_image2.png
    58
    703
    media_image2.png
    Greyscale

where R3 is a monovalent aliphatically saturated C1-20 hydrocarbon radical, 
R4 (a) is a monovalent, unsubstituted or halogen-substituted C6-15 hydrocarbon radical which contains at least one aromatic C6 ring, and/or (b) is a monovalent, unsubstituted or halogen-substituted, C2-20 saturated hydrocarbon radical, in which individual carbon atoms may be replaced by O, N, S or P atoms, 
5 is a divalent, unsubstituted or halogen-substituted C6-20 hydrocarbon radical which is Si-bonded on both sides and in which individual carbon atoms may be replaced by O, N, S or P atoms, 
c and f are positive numbers, and 
d and e denote zero or a positive number, 
with the proviso that the sum (c+d+2e+f) is 3, the organohydropolysiloxane (B) comprises per molecule on average at least 3 SiH groups, and 
that the viscosity of organohydropolysiloxane (B) as determined at 250C is 5 mPas to 5000 mPas, and that the organohydropolysiloxane (B) is not a cyclic organohydropolysiloxane of the formula (SiHR70)g(SiR8R9O)h 
(C) at least one cyclic organohydropolysiloxane of the formula (III) 

    PNG
    media_image3.png
    59
    684
    media_image3.png
    Greyscale

where R7 is hydrogen or is the same as R8, and 
R8 and R9 independently of one another are 
(a) a monovalent aliphatically saturated C1-20 hydrocarbon radical, 
(b) an optionally halogen-substituted monovalent C6-20 hydrocarbon radical which contains at least one aromatic C6 ring, 
(c) a monovalent cycloaliphatic optionally halogen-substituted C3-20 hydrocarbon radical, 
(d) a halogen-substituted, saturated, monovalent C2-20 hydrocarbon radical which optionally contains O or N atoms, and/or 
(e) a linear, cyclic or branched radical comprising Si atoms and optionally having one or more Si-bonded hydrogen atoms, 

h is zero or a positive number, with the proviso that the sum of g and h is a number greater than or equal to 4, and 
(D) at least one adhesion promoter of the formula (IV)

    PNG
    media_image4.png
    255
    707
    media_image4.png
    Greyscale

where R12 is a hydrogen atom, a hydroxyl group, a halogen atom, an alkyl, alkenyl, alkoxy, alkenyloxy or aryl group, or a monovalent organic group which comprises an alkenyl, alkoxy, glycidyl, carbonyl, carbonyloxy, silyloxy or alkoxysilyl group, at least one of the radicals R12 being an alkenyl group or a monovalent organic group containing an alkenyl group, and 
X is a group selected from the group consisting of: --(R13--)C(--R13)--, --(O=)S(=O)--, --(O=)S--, --C(=O)--, --O--(CH3--)Si(--CH3)--O--, --(CH2)s--, and --O-- in which R13 is a hydrogen atom, a halogen atom or a substituted or unsubstituted alkyl, aryl, alkenyl or alkynyl group, s is a positive number of at least 2, and r is 0 or 1, and 
(E) at least one hydrosilylation catalyst (claim 11).
Kerboua discloses that It was found that the incorporation of a small amount of 2,2-diallylbisphenol A in a two-component room-temperature vulcanizing (RTV) silicone produced excellent adhesion on nylon substrates, whereas no adhesion was observed 
used as the adhesion promoter, whereas with 2-allylbisphenol A there was good adhesion between the two surfaces. Although it is quite clear that allyl groups react with the adhesive through the hydrosilylation reaction during the cure process of the RTV material, the interaction of the phenolic group with polymer surfaces seems to be largely
dependent on the steric effect, that is, the ability of the OH group to be close enough to the plastic surface to develop a strong hydrogen bond. The minimum temperature required for adhesion to occur between nylon and RTV was determined to be in the range of 50°C–60°C. This temperature corresponds to the glass-transition temperature of the amorphous part of the nylon (abstract).
Khoudary discloses that an aqueous adhesives composition of bisphenol-A resoles resins as adhesion promoter, in combination with a silane compound were prepared useful for bonding silicon rubber to metal surfaces. Silicon rubber-metal joints were prepared and tested according to ASTM D429 before and after the unloaded specimens were kept in boiling water to find their mechanical properties. All results showed good adhesion to metal surfaces and the rupture was in silicon rubber body (abstract).
Khoudary discloses that from the adhesive composition formulations and
mechanical tests the following conclusion can be drown: 

(2) Comparison of (F1, F2, F3 and F4), it is found that the series (F1, F2 and F3) showed resistance toward boiling water environment at bonding line according to results of method B, while was noted the failure in large percentage on metallic surfaces in joints were using adhesive of formulation F4; 
(3) Bisphenol-A resole resins are good adhesion promoters for these applications (p 3632).
However Fujiki et al., Frese et al., Kerboua et al., and Khoudary et al. do not disclose or fairly suggest the claimed An addition-curable silicone rubber composition, comprising:
(A) at least one polyorganosiloxane having at least two unsaturated hydrocarbyl
residues,
(B) at least one polyorganohydrogensiloxane selected from one or more
polyorganohydrogensiloxanes of the general formula (2):

    PNG
    media_image5.png
    85
    968
    media_image5.png
    Greyscale

wherein the siloxy units
M = R3SiO1/2, or M**
D = R2SiO2/2, or D**
T = RSiO3/2 or T**
0 = SiO4/2,
M**= HR2SiO1/2, D**= HRSiO2/2, T**= HSiO3/2,

atoms between two siloxy groups as defined before, wherein R is selected from optionally substituted hydrocarbyl groups with up to 30 carbon atoms and poly(C2-4)-alkylene ether groups with up to 1000 alkylene oxy units, the groups R being free of aliphatic unsaturation, and wherein
a2 = 2-10
b2 = 0-1000
c2 = 0-50
d2 = 0-5
m2= 1-1000
with the proviso that there are at least two groups selected from M**, D** and T**,
(C) at least one hydrosilylation catalyst, comprising a transition metal,
(D) at least one organosilicon compound containing at least one polyvalent aromatic group, which is not directly attached to a silicon atom, and at least one Si-H group, different from compound B),
(E) at least one aromatic compound with at least two unsaturated hydrocarbyl groups, which aromatic compound does not contain a siloxane group, and does not contain an ester group,
(F) optionally one or more reinforcing fillers,
(G) optionally one or more auxiliary additives, as per amended claim 1.



component (E) -without an ester group - and a component (D) would have provided an improved effect, let alone a synergistic effect (the last page of the Zhang Declaration).
7.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another  to render the present invention anticipated or obvious to one of ordinary skill in the art.
8.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								
/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764